DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites “tubeless electro-mechanically actuated dispensing nozzle” — It is unclear as to what the limitation is as tubeless can be interpreted as numerous structures and Applicant has not set for the intended limitations of tubeless.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronald Meyer (4,628,974 – hereinafter Meyer) in view of Jason Irvin (US 2012/0285986 – hereinafter Irvin).
Re Claim 15:
Meyer discloses a vending machine comprising: a linear rail guide system further comprising a frame of two vertical members (80, 87, 89) and two horizontal members (80, 81, 82); a third vertical member rail guide (66) disposed on the two horizontal members (80, 81, 82), wherein the third vertical member rail guide (66) is horizontally moveable across the two horizontal members (80, 81, 82); a vertically moveable cup holder assembly (20) disposed on the third vertical member rail guide (66); a motor (99) disposed on the third vertical member rail guide (66) to vertically move a cup holder (62); and a second motor (110) disposed on the cup holder assembly (20) to rotate the cup holder (62); and wherein a beverage is dispensable into an electro-mechanically positioned cup (25) from a plurality of arranged and positioned electrically actuated dispensing nozzles (multi-orifice) (at 34) (see Figs. 1-18), but fails to specifically teach smoothies.

Irvin teaches smoothies (see paragraphs [0006 and 0009]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Meyer with that of Irvin to increase the variety of beverages for dispensing purposes.

Further Re Claim 16:
.  

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Irvin and further in view of (Key 4,186,660 – hereinafter Key).
Re Claims 17 and 18:
Meyer and Irvin discloses the device of 15, but fails to teach the linear rail guide system further comprising: squaring brackets attached to each horizontal and vertical member of the two horizontal and first two vertical members, and the linear rail guide system wherein the squaring brackets are made of cast aluminum.  

Key further in view teaches the linear rail guide system further comprising: squaring brackets (26) attached to each horizontal and vertical member of the two horizontal and first two vertical members (see Figs. 1 and 2).  Re Claim 18: Key teaches wherein the squaring brackets (26) are made of cast aluminum (see Figs. 1 and 2 and col. 3 lines 60-67).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Meyer in view of Irvin with that of Key provide an easy means for assembling a modular frame which can be later modified as needed.

Claims 30, 31, 35, 40, 41, 58, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (5,727,609 – hereinafter Knight) in view of Irvin and Meyer.

Knight discloses a smoothie vending machine having a plurality of smoothie dispensing tanks (104A-104D) (see col. 1 lines 7-16) comprising: a housing (100); an electro-mechanically actuated dispensing nozzle (at 108) attached to each smoothie dispensing tank (104A-104D); a means for retrieving (10) an empty cup (14) and moving the cup (14) to each selected dispensing nozzle (at 108); a means for delivering (108, 112) beverage from the dispensing tank (104A-104D) to the empty cup (14); a means for transferring (30) a filled cup (14) from the cup retrieving and moving means (10); a receiving shelf (at 110) to receive the filled cup (14) (see Figs. 1-4), but where fails to specifically teach a receiving shelf, a means for dropping dry food product into the filled cup; an access door to open when the filled cup is ready to vend to a customer: a linear rail guide system positioned and arranged for positioning the cup at the electrically actuated dispensing nozzles of six separate smoothie dispensing tanks, the smoothie dispensing tanks located at different horizontal and vertical positions.  



Irvin teaches a means for dropping dry food product into a filled cup (see paragraph [0037]); an access door (38) to open when a filled cup (24) is ready to vend to a customer: six separate smoothie dispensing tanks (36) (see Fig. 3), the smoothie dispensing tanks (36) located at different horizontal and vertical positions (see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Knight 

Meyer teaches a receiving shelf (19), a linear rail guide system (40) positioned and arranged for positioning a cup at the electrically actuated dispensing area (near 18) (see Figs. 1-18).   Re Claim 31: Meyer teaches a cup holder apparatus (20); and wherein the cup holder apparatus (20) is electronically controlled to rotate the cup through at least an approximately 180 degree arc (see Fig. 10).  Re Claim 35: Meyer teaches a digital controller system whereby the linear rail guide system controls movement and rotation of the cup holder apparatus (see Abstract).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Knight with that of Irvin and Meyer to provide an alternative means for positioning a cup as known within the dispensing arts.

Re Claims 40 and 41:
Knight discloses a smoothie vending machine having a plurality of smoothie dispensing tanks (104A-104D) comprising: a housing (100); a tubeless electro-mechanically actuated dispensing nozzle (ay 108) attached to each smoothie dispensing tank (104A-104D); a means for retrieving (10) an empty cup (14) and moving the cup (14) to each selected dispensing nozzle (at 108); a means for delivering (108, 112) beverage from the dispensing tank (104A-104D) to the empty cup (14); a means for transferring (30) a filled cup (!4) from the cup retrieving and moving means (10) (see Figs. 1-4); but fails to teach a receiving shelf to receive the filled cup; a means for dropping dry food product 

Irvin teaches a means for dropping dry food product into a filled cup (see paragraph [0037]); an access door (38) to open when a filled cup (24) is ready to vend to a customer (see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Knight with that of Irvin to increase the variety of beverages and ingredients for dispensing purposes.

Meyer teaches a receiving shelf (19), wherein the means for retrieving comprises: a linear rail guide system (40) further comprising a frame of two vertical members (80, 87, 89) and two horizontal members (80, 81, 82); a third vertical member rail guide (66) disposed on the two horizontal members (80, 81, 82), wherein the third vertical member rail guide (66) is horizontally moveable across the two horizontal members (80, 81, 82); a vertically moveable cup holder assembly (20) disposed on the third vertical member 

Re Claims 58 and 59:
Knight discloses a smoothie vending machine comprising: a housing (100); a plurality of smoothie dispensing tanks (104A-104D) disposed within the housing (100), an electro-mechanically actuated dispensing nozzle (ay 108) attached to each smoothie dispensing tank (104A-104D); a cup retrieval system (10, 100) to retrieve an empty cup (14) and move the empty cup (14) to each of a selected dispensing nozzle (at 108); a portal (110) in the cup retrieval system (10, 100) to transfer a filled cup through the cup retrieval system (10, 100) (see Figs. 1-4), but fails to teach a receiving shelf to receive the filled cup; a dispenser system to drop dry food product into the filled cup; and an access door to open when the filled cup is ready to vend to a customer; wherein the cup retrieval system comprises: a linear rail guide system further comprising a frame of two vertical members and two horizontal members; a third vertical member rail guide disposed on the two horizontal members, wherein the third vertical member rail guide is horizontally moveable across the two horizontal members; a vertically moveable cup holder assembly disposed on the third vertical member rail guide; a motor disposed on 

Irvin teaches a dispensing system to drop dry food product into a filled cup (see paragraph [0037]); an access door (38) to open when a filled cup (24) is ready to vend to a customer (see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Knight with that of Irvin to increase the variety of beverages and ingredients for dispensing purposes.

Meyer teaches a receiving shelf (19) to receive a filled cup, wherein the cup retrieval system comprises: a linear rail guide system (40) further comprising a frame of two vertical members (80, 87, 89) and two horizontal members (80, 81, 82); a third vertical member rail guide (66) disposed on the two horizontal members (80, 81, 82), wherein the third vertical member rail guide (66) is horizontally moveable across the two horizontal members (80, 81, 82); a vertically moveable cup holder assembly (20) disposed on the third vertical member rail guide (66); a motor (99) disposed on the third vertical member rail guide (66) to vertically move a cup holder (20); and a second motor (1100 disposed on the cup holder assembly (20) to rotate the cup holder (see Figs. 1-18).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Knight with that of Irvin and Meyer to provide an alternative means for positioning a cup as known within the dispensing arts.




Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Irvin and Meyer and further in view of Angus et al. (US 9,227,830 – hereinafter Angus).
Re Claim 32:Knight in view of Irvin and Meyer teaches the device of claim 31, but fails to teach the cup holder apparatus further comprising: a weight sensor, whereby an amount of cup fill is monitored for controlling the electrically actuated dispensing nozzles of the smoothie dispensing tanks.

Angus further in view teaches a cup holder apparatus (210) further comprising: a weight sensor (335), whereby an amount of cup fill is monitored for controlling the electrically actuated dispensing of the (dispensers) (see Abstract and Figs. 1-23).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Knight in view of Irvin and Meyer with that of Angus to provide to allow for dual dispensing and receiving of product for faster dispensing cycles.  Examiner notes the combination would be capable of providing whereby an amount of cup fill is monitored for controlling the electrically actuated dispensing nozzles of the smoothie blenders by applying Angus to the corresponding art and parts as cited.



Re Claim 33:
Knight discloses a smoothie vending machine, but fails to teach the linear rail guide system further comprising: a motor and a belt and pulley system for horizontal movement.  

Meyer teaches a linear rail guide system (40) further comprising: a motor (90) and a belt (85) and pulley (86) system for horizontal movement (see Fig. 13).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Knight with that of Irvin and Meyer to provide an alternative means for positioning a cup as known within the dispensing arts.  

Angus further in view teaches a cup holder apparatus (210) further comprising: a weight sensor (335), whereby an amount of cup fill is monitored for controlling the electrically actuated dispensing of the (dispensers) (see Abstract and Figs. 1-23).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Knight in view of Irvin and Meyer with that of Angus to provide to allow for dual dispensing and receiving of product for faster dispensing cycles.  Examiner notes the combination would be capable of providing whereby an amount of cup fill is monitored for controlling the electrically .

Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Irvin, Meyer, and Angus and further in view of Roberto Sichich (US 2011/0226795 – hereinafter Sichich).
Re Claim 34:Knight in view of Irvin, Meyer, and Angus discloses the device of claim 33, but fails to teach the linear rail guide system further comprising: a motor and a belt and pulley system separate from the horizontal movement system, for vertical movement.  

Sichich further in view teaches a linear rail guide system (24) further comprising: a motor (31) and a belt (33) and pulley (32) system separate from the horizontal movement system, for vertical movement (see Abstract and Fig. 3, see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Knight in view of Irvin, Meyer, and Angus with that of Sichich to provide an alternative lifting mechanism to a screw mechanism as known within the art.


Claims 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Irvin and Meyer and further in view of Munroe Chirnomas (US 2003/0080138 – hereinafter Chirnomas).

Knight in view of Irvin and Meyer teaches the device of claim 31 including a controller system (see Knight col. Lines 33-38), but fails to specifically teach a digital controller system whereby the linear rail guide system controls movement and rotation of the cup holder apparatus.


Chirnomas further in view teaches a digital controller system (see paragraphs [0089 and 0100]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Knight in view of Irvin and Meyer with that of Chirnomas to provide a design choice for type of controller as commonly known within the art.  Examiner notes the combination would be capable of providing whereby the linear rail guide system controls movement and rotation of the cup holder apparatus by way of using a particular designed digital controller (micro switch) with the combination as cited.

Claims 42, 43, 60, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Irvin and Meyer and further in view of (Key 4,186,660 – hereinafter Key).
Re Claims 42, 43, 60, and 61:
Knight in view of Irvin and Meyer discloses the device of 40, but fails to teach the linear rail guide system further comprising: squaring brackets attached to each horizontal and 


Key further in view teaches the linear rail guide system further comprising: squaring brackets (26) attached to each horizontal and vertical member of the two horizontal and first two vertical members (see Figs. 1 and 2).  Re Claim 18: Key teaches wherein the squaring brackets (26) are made of cast aluminum (see Figs. 1 and 2 and col. 3 lines 60-67).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Knight in view of Irvin and Meyer with that of Key provide an easy means for assembling a modular frame which can be later modified as needed.

Allowable Subject Matter
Claims 26-29 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. David Cutright (5,250,752 – hereinafter Cutright) – discloses squaring brackets (52).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651